Citation Nr: 1451859	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  07-24 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder not otherwise specified (NOS), generalized anxiety disorder (GAD), obsessive compulsive personality disorder, and a personality disorder NOS, claimed as nervousness, to include as secondary to service-connected irritable bowel syndrome (IBS).

2.  Entitlement to compensation under 38 U.S.C. § 1151 for additional disability due to treatment in a VA facility.  

3.  Entitlement to service connection for akathisia and ataxia, secondary to service-connected IBS.


REPRESENTATION

Appellant represented by:	Samuel R. Randall, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to February 1992. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal.

In May 2010 and September 2011, the Board remanded this claim for additional development.  Subsequently, in April 2013, the Board denied the claim for service connection for an acquired psychiatric disability.  The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted the joint motion for remand (joint motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The issue of entitlement to service connection for akathisia and ataxia, secondary to service-connected IBS, has not been developed or adjudicated by the RO.  However, in the July 2014 joint motion, the parties agreed that the Board erred by not considering this issue, as they suggested that a claim for service connection for akathisia and ataxia fell within the scope of the Veteran's other claims.  See joint motion, pp. 6, 7.  As such, in accordance with the joint motion and with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues on appeal are as listed on the title page of this decision.  Further, as the Board is granting service connection for akathisia and ataxia, the Veteran will suffer no prejudice by the Board's consideration of this issue in the first instance.

Under VA regulations, agents and attorneys who commence representation for a claimant before VA must file an application for accreditation with VA's Office of General Counsel (OGC), as provided in 38 C.F.R. § 14.629(b), and receive notice of accreditation before providing representation.  However, an unaccredited attorney (or agent) may represent a claimant on a one-time basis pursuant to 38 C.F.R. § 14.630 (2014), provided the claimant and/or attorney (or agent) submits (1) a properly executed VA Form 21-22a "(Appointment of Attorney or Agent as Claimant's Representative") and (2) documentation signed by the claimant and the attorney (or agent) to VA indicating that he or she will not charge or be paid compensation for their services.  Here, the Veteran and his attorney completed the necessary requirements for one-time unaccredited representation with the filing of a VA Form 21-22a in July 2014 with a certification, signed by both parties, stating that no compensation would be paid or charged for the services. 38 C.F.R. § 14.630(a) (2014).  As such, the Board recognizes the representation.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of service connection for an acquired psychiatric disability, to include an anxiety disorder not otherwise specified (NOS), generalized anxiety disorder (GAD), obsessive compulsive personality disorder, and a personality disorder NOS, claimed as nervousness, to include as secondary to service-connected irritable bowel syndrome (IBS), and entitlement to compensation under 38 U.S.C. § 1151 for additional disability due to treatment in a VA facility, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence shows that it is at least as likely as not that akathisia and ataxia occurred as a result of medication prescribed for his service-connected IBS.

CONCLUSION OF LAW

Akathisia and ataxia were incurred secondary to a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5013, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2014).  With respect to the claim of entitlement to service connection for akathisia, secondary to service-connected IBS, the Board notes that this claim is being granted in full, as will be discussed below.  Therefore, the Board finds that any error in notice or assistance in regard to this claim is harmless.

II.  Service Connection Claim

A.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active military service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Akathisia and ataxia

In October 2008, the Veteran received follow-up care for IBS at a VA facility.  The treatment provider noted that the Veteran was open to a trial of a serotonin reuptake inhibitor (SSRI) for his irritable bowel syndrome, and as such, Citalopram was prescribed.  In December 2008, the Veteran reported that he experienced physical shaking after taking Citalopram; he was advised by a VA examiner to discontinue the Citalopram and take Lorazepam.  A VA examiner reiterated in January 2009 that the Veteran was to treat his akathisia with Lorazepam.  

Another VA treatment record from January 2009 reflects that the Veteran had a diagnosis of akathisia as a result of the SSRI and herbal products that he was taking.  The Lorazepam was replaced by Clonazepam in February 2009, and the Clonazepam was discontinued in March 2009.  In April 2009, a VA treatment provider remarked that the Veteran had ataxia with his use of an SSRI and Benzodiazepine, and a VA treatment note from May 2009 reflects that the Veteran had suffered akathisia.

As reviewed above, the VA treatment records contains diagnoses of akathisia and ataxia.  These treatment records also reflect that the akathisia and ataxia was a reaction to the SSRIs that were originally prescribed to treat the Veteran's IBS.  In light of the fact that service connection is in effect for IBS, and in light of the VA medical records which indicate that the Veteran suffered akathisia and ataxia secondary to medications prescribed to treat his IBS, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's akathisia and ataxia was incurred secondary to treatment for his service-connected IBS.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.

In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection for akathisia and ataxia is warranted.  38 C.F.R. § 3.310(a).


ORDER

Service connection for akathisia and ataxia, secondary to service-connected IBS, is granted.


REMAND

In the joint motion, the parties noted that three new lay statements had been added to the record subsequent to issuance of the last Supplemental Statement of the Case (SSOC).  See joint motion, p. 3.  The parties cited to 38 C.F.R. § 19.37(a) and agreed that the Board erred by not remanding the case to the Appeals Management Center (AMC) for consideration of the newly submitted evidence in the first instance.  See joint motion, pp. 2-4.  As such, in accordance with the desires of the parties as expressed in the joint motion, remand is required for consideration of this newly submitted evidence in the first instance.

Additionally, the parties agreed that the provisions of 38 U.S.C. § 1151 are potentially applicable to this case.  See joint motion, p. 4.  On his VA form 9 submitted in August 2009, the Veteran expressed his belief that his current anxiety was caused by a mistake made by a VA doctor in prescribing him an anti-depressant that interacted with other substances the Veteran was taking.  Additionally, in July 2012, the Veteran asserted that his anxiety had worsened as a result of a drug interaction caused by a VA doctor.  In light of the Veteran's statements, and the concerns expressed in the joint motion, the Board finds that a request for benefits under the provisions of 38 U.S.C. § 1151 was reasonably raised, encompassed within and inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  As such, remand is required for development and adjudication of a request for benefits under the provisions of 38 U.S.C. § 1151 in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for entitlement to compensation under 38 U.S.C. section 1151 for additional disability due to treatment in a VA facility.

The RO's or the AMC's letter should specifically explain how to establish entitlement to compensation under 38 U.S.C. section 1151.  The RO or the AMC should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  With any necessary authorization from the Veteran, obtain all of his outstanding treatment records.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

3.  All indicated development should be completed before the current claims are readjudicated, to include any necessary VA examinations, if warranted.  

4.  Then, after ensuring that all requested development has been accomplished, the AMC/RO must readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, and for compensation under 38 U.S.C. section 1151 for additional disability due to treatment in a VA facility, based on a de novo review of the record.  In connection with the claim for service connection for an acquired psychiatric disorder, the AMC/RO is specifically requested to consider the three lay statements submitted in July 2012 subsequent to issuance of the last SSOC.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


